DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 108-117 and 120-123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20120271320) in view of Bodduluri et al (US 20120041451) and further in view of Tezel (US 4476864).
Regarding claim 108,  Hall et al (hereafter Hall) discloses a method comprising: configuring a scalpet assembly (130, 112) to include a plurality of scalpets and to couple to a housing; configuring each of the plurality of scalpets (130) to include a cylindrical shaft comprising a proximal end and a distal end (figure 8), and configuring a vacuum component to evacuate the resected material via the scalpet assembly (paragraph 0033). Hall does not disclose the plurality of scalpets rotate. Bodduluri et al (hereafter Bodduluri) teaches systems and methods for harvesting skin pixels (abstract), wherein it was well known in the art at the time of the invention that rotation of needle cannulas allows for improved dissection all around a resection while minimizing damage to the incision site (paragraph 0028). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further configure the plurality of scalpets to rotate, as taught as known by Bodduluri, and further circumferentially incise in order to improve removal of a plurality of skin plugs in the fractional field while minimizing damage to the incision site. Hall in view of Bodduluri does not disclose a drive system to rotate the plurality of scalpets to fractionally resect tissue by circumferentially incising skin pixels, wherein the drive system is configured to cause the plurality of scalpets to rotate. Tezel teaches a surgical punch system for skin surfaces comprising a multi-scalpet array (11) configured for rotational fractional resection, wherein the MSA includes a drive system (12, 13) coupled to a proximal region of a central scalpet of the scalpet array, wherein the drive shaft is configured to couple rotational force from a remote source (12) to the plurality of scalpets (C:3, L:65-679), wherein driven punches can generally make more incisions in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor (C:1, L:30-40), wherein the drive system is configured to cause the plurality of scalpets to rotate. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to configure MSA in the method of Hall in view of Bodduluri to further configure the proximal end of the plurality of scalpets to couple to a drive assembly configured to rotate the plurality of scalpets to fractionally resect tissue, as taught by Tezel, in order to allow for more incisions to be made in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor. 
Regarding claims 109-111, Hall discloses a method, comprising: configuring a scalpet assembly to include a substrate (120) and a scalpet array (130, 112) comprising a plurality of scalpets (130); configuring each scalpet of the plurality of scalpets to include a proximal end, a distal end, and a shaft including a lumen between the proximal end and the distal end (130, figure 8); configuring a region of each scalpet to couple to the substrate and configuring the distal end to include a circular cutting surface to incise skin pixels (figures 8-10).  Hall does not disclose the plurality of scalpets rotate. Bodduluri et al (hereafter Bodduluri) teaches systems and methods for harvesting skin pixels (abstract), wherein it was well known in the art at the time of the invention that rotation of needle cannulas allows for improved dissection all around a resection while minimizing damage to the incision site (paragraph 0028). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further configure the at least one cannula of the cannula array to rotate, as taught as known by Bodduluri, and further circumferentially incise in order to improve removal of a plurality of skin plugs in the fractional field while minimizing damage to the incision site. Hall in view of Bodduluri does not disclose a drive system coupled to the plurality of scalpets and configured to be removably coupled to a handpiece assembly, wherein the drive system is configured to cause the plurality of scalpets to rotate. Tezel teaches a surgical punch system for skin surfaces comprising a multi-scalpet array (11) configured for rotational fractional resection, wherein the MSA includes a drive system (12, 13) coupled to a proximal region of a central scalpet of the scalpet array, wherein the drive shaft is configured to couple rotational force from a remote source (12) to the plurality of scalpets (C:3, L:65-679), wherein driven punches can generally make more incisions in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor (C:1, L:30-40), wherein the drive system is configured to cause the plurality of scalpets to rotate. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to configure MSA in the method of Hall in view of Bodduluri to further include a drive shaft coupled to a motor of a remote console to couple rotational force from the motor to the cannula assembly to rotate at controlled speeds around a central axis of the at least one cannula, as taught by Tezel, in order to allow for more incisions to be made in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor. 
Regarding claim 112, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 110, wherein Tezel teaches configuring the drive system to include gears (42,44) configured to be driven by the drive shaft to deliver the rotational force to the scalpet array (C:6, L:1-20).

Regarding claim 113, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 112, wherein Tezel teaches configuring each scalpet of the plurality of scalpets to couple to a gear (42, 44, C:6, L:1-20).
Regarding claim 114, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 113, wherein the combination of Bodduluri and Tezel teaches configuring the drive system to cause each scalpet of the plurality of scalpets to rotate around a central axis of the respective scalpet (see rejection above). 
Regarding claims 115-117, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 109, wherein Hall teaches the lumen is configured to pass tissue from the distal end, wherein the proximal end is configured to pass tissue from the lumen, the cutting surface includes at least one of a sharpened edge, a beveled edge, a serrated edge, and at least one sharpened point  (figure 7).
Regarding claim 120, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 109, wherein Hall teaches configuring the scalpet assembly to couple to a vacuum component (paragraph 0033-0034).
Regarding claim 121, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 120, wherein Tezel teaches configuring a housing (14) to include the scalpet assembly and the drive system, and to removably couple to the handpiece (12), wherein the combination of Hall in view of Bodduluri in view of Tezel would have all of the parts coupled together, including the vacuum component.

Regarding claim 122, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 121, wherein the housing of the combined device of Hall in view of Bodduluri in view of Tezel would couple the vacuum to the lumen of the plurality of scalpets to evacuate at least one of the incised skin pixels (Hall, paragraph 0033,0034), wherein subdermal fat from the resection site would be evacuated via the lumen (since the skin includes subdermal fat and would then be evacuated via the lumen from the resection site). 
Regarding claim 123, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 109, but does not teach extrusion pins.  Giovannoli teaches an extrusion system configured to include a plurality of extrusion pins (44) to secure the skin plugs within the surgical punches and forcibly remove the plugs as the surgical array is removed (paragraph 0053). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also include the extrusion pins, taught by Giovanelli, in the lumens of the scalpets of Hall in view of Bodduluri in view of Tezel, in order to secure the skin plugs within the surgical punches and forcibly remove the plugs as the surgical array is removed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 108-124 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 108, 109, 111, 112, 114, 119, 120,121, 125, 127-130, 135, 136, 138, and 139 of copending Application No. 16726764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16726764 claims 108, 109, 111, 112, 114, 119, 120,121, 125, 127-130, 135, 136, 138, and 139recites all of the limitations in claims 108-124 of the instant application (See chart below). Therefore, copending Application No. 16726764 claims 108, 109, 111, 112, 114, 119, 120,121, 125, 127-130, 135, 136, 138, and 139 are in essence a “species” of the generic invention of application claims 108-124. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 108-124 are anticipated by copending Application No. 16726764 claims 108, 109, 111, 112, 114, 119, 120,121, 125, 127-130, 135, 136, 138, and 139, it is not patentably distinct from copending Application No. 16726764 claims 108, 109, 111, 112, 114, 119, 120,121, 125, 127-130, 135, 136, 138, and 139.
Instant Application 
108
109
110, 111
112
113
114
115
116
117
Copending 16726764
108, 129
108, 109
114
111
112
109
119
120
121


Instant Application
118
119
120
121
122
123
124


Copending 16726764
125
127, 128
129
130
135, 136
138
139




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 108-114, 117-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 13, 14, 21, 22, 24-27, 33, 35, 42, 43, 46-48, 50, 52-55, and 77 of U.S. Patent No. US 10517635. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10517635 claims 1, 2, 4-6, 13, 14, 21, 22, 24-27, 33, 35, 42, 43, 46-48, 50, 52-55, and 77 recites all of the limitations in claims 108-114, 117-124 of the instant application (See chart below). Therefore, Patent 10517635 claims 1, 2, 4-6, 13, 14, 21, 22, 24-27, 33, 35, 42, 43, 46-48, 50, 52-55, and 77 are in essence a “species” of the generic invention of application claims 108-114, 117-124. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 108-114, 117-124 are anticipated by patent claims 1, 2, 4-6, 13, 14, 21, 22, 24-27, 33, 35, 42, 43, 46-48, 50, 52-55, and 77, it is not patentably distinct from patent claims 1, 2, 4-6, 13, 14, 21, 22, 24-27, 33, 35, 42, 43, 46-48, 50, 52-55, and 77.
Instant Application 
108 
109-111
112
113
114
117
Copending 16726764
1, 2
1,2, 33, 35
4-5
6
2
13, 14


Instant Application
118
119
120, 121, 
122
123
124

46
42, 43,  47, 77
48, 53, 
50, 52,54,55, 
21, 22, 
24-27


Allowable Subject Matter
Claims 118, 119, and 124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches all of the limitations set forth in claims 109 and 123 (See above), however, the claims have not been rejected because no reference could be found that teaches substrate is configured to maintain the plurality of scalpets in a configuration, wherein a position of the plurality of scalpets to be adjustable to control a depth of insertion of the plurality of scalpets at a resection site, the substrate includes a plurality of guide plates and a plurality of spacers configured to control and maintain the depth of insertion, or wherein the extrusion system includes an ejector component coupled to the plurality of extrusion pins, wherein the ejector component is configured to control movement of the plurality of extrusion pins relative to the lumen of the plurality of scalpets, in combination with the claimed limitations since there is no teaching, suggestion, or motivation to produce the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771